231 N.W.2d 553 (1975)
STATE of Minnesota, Respondent,
v.
Erwin C. FRIES, Appellant.
No. 44901.
Supreme Court of Minnesota.
June 27, 1975.
*554 C. Paul Jones, Public Defender, Barbara Britt, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Peter W. Sipkins, Sol. Gen., Richard B. Allyn, Asst. Atty. Gen., Gary Hansen, Sp. Asst. Atty. Gen., St. Paul, Raphael J. Miller, County Atty., Gaylord, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant, whose incest conviction, Minn.St. 609.365, was based upon a plea of guilty, contends upon this appeal from judgment of conviction that the trial court erred in accepting his plea. We affirm.
Defendant's claim that there was an inadequate factual basis is based upon the fact that the prosecutor did not move to amend the date in the information to reflect defendant's testimony as to the date he committed the act. Defendant was not prejudiced by this and, therefore, will not be permitted to plead anew on this ground. See, Minn.St. 628.19.
The other issues raised by defendant specifically, that he should be permitted to plead anew because the trial court did not elicit all the testimony establishing the factual basis for the plea and because the trial court did not inform defendant of all his constitutional rights before accepting the pleaare answered by this court's opinions in State v. Irving, 299 Minn. 211, 217 N.W.2d 197 (1974), and State v. Propotnik, 299 Minn. 56, 216 N.W.2d 637 (1974), respectively.
Affirmed.